EXECUTION VERSION

RETIREMENT AGREEMENT

This Retirement Agreement (“Agreement”) dated as of September 29, 2006 is made
by and between Laurence C. Siegel (“Executive”) and The Mills Corporation (the
“Company”) (collectively referred to as the “Parties”).

WHEREAS, Executive is an employee and director of the Company and currently
serves as the Chief Executive Officer and the Chairman of the Board of Directors
of the Company (the “Board”);

WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of April 1, 2004 (the “Employment Agreement”);

WHEREAS, the Company and Executive are parties to an Indemnification Agreement,
dated April 21, 1994 (the “Indemnification Agreement”);

WHEREAS, Executive desires to retire as an employee of the Company to pursue
work with Colony and Kan Am on the Meadowlands Project (each as defined herein);

WHEREAS, pursuant to Section 6.9 of the Employment Agreement, Executive and the
Company have determined that Executive shall retire as an employee of the
Company and resign his employment with the Company as of the Effective Date (as
defined in Section 21 below);

WHEREAS, as of the Effective Date, Executive will become the Non-Executive
Chairman of the Board, subject to the provisions of Sections 1(c) and 1(d)
herein, and shall resign as an officer of any of the Company’s subsidiaries or
affiliated entities;

WHEREAS, the Company and Executive desire to provide for consulting services,
whereby the Company will benefit from the services of Executive following his
retirement as Chief Executive Officer and an employee of the Company upon the
Effective Date; and

WHEREAS, the Company and Executive desire to make provision for the payments,
accelerated vesting of restricted stock and benefits that Executive will be
entitled to receive from the Company in consideration for Executive’s
obligations and actions under this Agreement.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties hereby
agree as provided below. Capitalized terms used herein and not otherwise defined
shall have the meaning given to such terms in the Employment Agreement.

1. Retirement from and Resignation of Employment and Continued Service on the
Board.

(a) Executive hereby, effective as of the Effective Date, retires and resigns as
Chief Executive Officer and an employee of the Company, subject to the
provisions hereof.

 

- 1 -



--------------------------------------------------------------------------------

Executive hereby, effective as of the Effective Date, resigns from every
position Executive holds as an officer or director of any of the Company’s
subsidiaries or affiliated entities.

(b) Executive’s retirement and resignation as Chief Executive Officer and as an
employee of the Company, effective as of the Effective Date, shall be pursuant
to Section 6.9 of the Employment Agreement, and, except as specifically provided
herein, the terms of this Agreement shall supersede in all respects the terms of
the Employment Agreement.

(c) Subject to Section 1(d) herein, as of the Effective Date, Executive shall
retain his position as a director of the Board, and his title as Chairman of the
Board shall become “Non-Executive Chairman of the Board of Directors”, subject
to the Company’s certificate of incorporation, by-laws, and applicable law. From
the Effective Date to December 31, 2006, Executive shall not be eligible to
receive any fees or other compensation that the Company provides to non-employee
directors of the Board. On January 1, 2007 and thereafter, while Executive
serves as a non-employee director of the Company, Executive shall be eligible to
receive the same fees and other compensation that the Company provides to
non-employee directors of the Board.

(d) To the extent that the Company or any of its affiliates shall consummate the
transaction with Colony Capital Acquisition, LLC (“Colony”) and Kan Am USA
Management XXII Limited Partnership (“Kan Am”) pursuant to which Colony would
(i) arrange for construction financing for the Meadowlands Xanadu development
project (the “Meadowlands Project”) and (ii) make a significant equity infusion
into the joint venture for the Meadowlands Project that currently includes Kan
Am and the Company (the “Meadowlands Transaction”), then upon consummation of
the Meadowlands Transaction, Executive shall resign from his position as
Non-Executive Chairman of the Board immediately on the date the Meadowlands
Transaction is consummated, and thereafter Executive shall remain a director of
the Company, subject to the Company’s certificate of incorporation, by-laws, and
applicable law.

2. Press Release. The Company consult with the Executive on the initial press
release associated with Executive’s retirement, and will consider, in good
faith, any comments that the Executive may have with respect to such initial
draft relating to the description of his retirement and resignation contained
therein.

3. Consideration. The Company agrees to provide Executive with the following:

(a) Accrued Compensation. Subject to the following sentence, the Company shall
pay to the Executive: (i) all of Executive’s accrued but unpaid base salary, as
such amount is provided pursuant to Section 4.1 of the Employment Agreement,
which is owed to Executive through the Effective Date; (ii) all of Executive’s
accrued but unpaid amounts, as provided pursuant to Section 5.2 of the
Employment Agreement, which is owed to Executive through the Effective Date;
(iii) all of Executive’s accrued but unpaid vacation time as of the Effective
Date; and (iv) all unpaid ordinary and reasonable business expenses incurred by
Executive in connection with the Company’s business through the Effective Date,
including, any travel and lodging business expenses involving the Meadowlands
Transaction, in accordance with the Company’s policies in effect as of the
Effective Date for senior executives (collectively, the “Accrued Compensation”).
The Company shall pay the Accrued Compensation to Executive

 

- 2 -



--------------------------------------------------------------------------------

within fourteen (14) calendar days following the date on which the Chief
Financial Officer of the Company determines the applicable amount of the Accrued
Compensation that is due and owing to Executive; provided, however, that any
such determination will be made on or prior to October 31, 2006. For the
avoidance of doubt, the Company represents and the Executive agrees that the
Executive has never, through the Effective Date, elected to have the Company
deposit any compensation, including any portion of the Accrued Compensation,
into the “Trust”, as such term is defined in Section 4.6 of the Employment
Agreement.

(b) Continuation of Benefits. Executive shall be eligible to elect to receive
“COBRA” continuation coverage, to the extent permitted by Section 601 et seq. of
the Employee Retirement Income Security Act of 1974, as amended (the “COBRA
Coverage”), as of the date that Executive ceases to receive coverage under the
Company’s group medical and dental insurance plans due to his retirement as an
employee of the Company and his resignation of employment with the Company as of
the Effective Date. Subject to Section 3(f), provided that Executive, and if
applicable, his spouse and dependents, elect to receive COBRA Coverage, for a
two (2) year period following the Effective Date, the Company agrees to
reimburse Executive for, or to directly pay to the applicable medical and dental
insurance carrier, the cost of any premiums incurred by the Executive to secure
COBRA Coverage for himself, his spouse and his dependents under the Company’s
group medical and dental insurance plans at the same coverage level applicable
to employees of the Company generally.

(c) Legal Fees Reimbursement. The Company agrees to pay Executive’s legal fees
and costs (and related disbursements) incurred in connection with Executive’s
retirement from and resignation of his employment and consulting arrangement
with the Company in the amount of $50,000, which shall be payable as a lump sum
on the date that is six months (6) and one day following the Effective Date, or
such earlier date as may be permitted by guidance under Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”).

(d) Severance Payment. The Company agrees to pay Executive as severance pay and,
except as otherwise provided herein, in lieu of any further compensation for
periods subsequent to the Effective Date, a lump-sum cash amount equal to
$2,500,000 (the “Severance Payment”), which shall be payable on the date that is
six months and one day following the Effective Date, or such earlier date as may
be permitted by guidance under Code Section 409A.

(e) Change in Control Payment. In the event that, on or prior to December 31,
2007, a Change in Control (as defined in Section 3(g) below) shall have
occurred, then, subject to Section 3(f), within five (5) calendar days following
such Change in Control, the Company shall make a lump-sum cash payment to the
Executive in an amount equal to $10,500,000 (the “Change in Control Payment”).

(f) Except as otherwise may be permitted by guidance under Code Section 409A, no
Change in Control Payment or other payments referenced herein, including any
benefits continuation payments made by the Company pursuant to Section 3(b) (the
“Applicable Payments”), will be paid during the six-month period following the
Effective Date if the Board determines, in its good faith judgment, that paying
such amounts within the six-month period following the Effective Date would
cause the Executive to incur an additional tax under Code Section 409A. To the
extent the payment of any portion of the Applicable Payments

 

- 3 -



--------------------------------------------------------------------------------

is delayed as a result of the previous sentence, on the first day following the
end of the six-month period, the Company will pay the Executive a lump-sum cash
payment in an amount equal to that portion of the Applicable Payments which
would have otherwise been previously paid to the Executive under this Agreement
but for the delay set forth in this Section 3(f).

(g) For the purposes of this Agreement, a “Change in Control” of the Company
shall be deemed to have occurred as of the first day on which any one of the
following conditions shall have been satisfied:

(i) the acquisition of beneficial ownership, as such term is defined in the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), in a single
transaction or series of related transactions (by tender offer or otherwise), of
more than fifty percent (50%) of the voting securities of the Company by a
single person or entity (other than the Company) or “group” within the meaning
of Section 13(d)(3) of the Exchange Act, whether through the acquisition of
previously issued and outstanding voting securities, or of voting securities
that have not been previously issued, or any combination thereof; or

(ii) there shall be consummated any consolidation, merger, business combination
or reorganization involving the Company or the securities of the Company in
which holders of voting securities of the Company immediately prior to such
consummation own, as a group, immediately after such consummation, voting
securities of the Company (or, if the Company does not survive such transaction,
voting securities of the corporation surviving such transaction) having less
than fifty percent (50%) of the total voting power in an election of directors
of the Company (or such other surviving corporation);

(iii) there shall be consummated any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company (on a consolidated basis) to a party which is not a
direct or indirect wholly-owned subsidiary of the Company, including, without
limitation, any sale, lease, exchange or other transfer of all or substantially
all of the assets of the Company (on a consolidated basis) that includes the
assets of The Mills Limited Partnership, a Delaware Limited Partnership (the
“Operating Partnership”);

 

- 4 -



--------------------------------------------------------------------------------

(iv) (A) the individuals who constituted the Company’s Board as of the Effective
Date (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the directors of the Company; provided, however, that individuals
whose election, or whose nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds (2/3) of the Incumbent Board shall
be considered, for purposes of this Agreement, members of the Incumbent Board;
and provided, further, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “election contest” (as described in Rule 14a-11
promulgated under the Exchange Act) (an “Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person or
entity other than the Company’s Board (a “Proxy Contest”), including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
contest; and (B) the conditions giving rise to a Change in Control pursuant to
this clause (iv) shall also constitute a Change in Control pursuant to any
“change in control” definition in any employment agreements, then in effect,
between the Company and the Chief Executive Officer of the Company and the
Company and the Chief Financial Officer of the Company; or

(v) (A) the Company (or its successor) no longer serves as the sole general
partner of the Operating Partnership other than as a result of (i) the merger of
the Operating Partnership with the Company or a subsidiary of the Company,
(ii) the redemption of all limited partnership interests in the Operating
Partnership by the Operating Partnership or the purchase of all such limited
partnership interests by the Company, or (iii) the liquidation, dissolution or
winding up of the Operating Partnership; and (B) the conditions giving rise to a
Change in Control pursuant to this clause (iv) shall also constitute a Change in
Control pursuant to any “change in control” definition in any employment
agreements, then in effect, between the Company and the Chief Executive Officer
of the Company and the Company and the Chief Financial Officer of the Company.

Notwithstanding anything in this Agreement to the contrary, a Change in Control
shall be deemed not to have occurred with respect to Executive if (A) any of the
foregoing transactions occurs with any employee benefit plan of the Company, or
with any trustee or fiduciary or committee of any employee benefit plan of the
Company, any affiliate of the Company, any direct or indirect wholly-owned
subsidiary of the Company or any entity owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company prior to the event that would otherwise
constitute a Change in Control, or (B) in the case of a transaction or a series
of related transactions described in clause (iii) above, the primary use of
proceeds is to repay liabilities of the Company or its affiliates, as reasonably
determined by the Board.

4. Vesting of Restricted Stock Awards. Notwithstanding any provision in the
terms of any incentive compensation plan or agreement or otherwise to the
contrary, Executive shall vest in the 10,952 shares of restricted stock that are
subject to The Mills Corporation Restricted Stock Agreement dated January 1,
1998 (the “Restricted Stock Agreement”) in the event a Change in Control occurs
prior to July 1, 2007. In the event a Change in Control does not occur prior to
July 1, 2007, such shares will be immediately forfeited without consideration on
July 1, 2007.

 

- 5 -



--------------------------------------------------------------------------------

5. Other Amounts Payable to Executive. In addition to the Severance Payment, the
Company agrees to pay Executive an amount equal to the difference between
(a) $737,500 and (b) the aggregate Per Diem Payments (as defined below) that
Executive is paid for his consulting services to the Company under this
Agreement, payable in a lump sum on the date that is six months and one day
following the Effective Date, or such earlier date as may be permitted by
guidance under Code Section 409A.

6. No Other Payments. Executive acknowledges and agrees that he shall have no
right to receive any salary, wages, bonuses, accrued vacation, commissions or
any other compensation or benefits (other than vested and accrued benefits under
the Company’s group pension, tax-qualified profit sharing, 401(k) and welfare
benefit plans, which group benefit plans shall not include performance incentive
plans, long-term incentive plans, or equity, phantom stock or equity-based
compensation plans) other than as specified in this Agreement. Except as
provided in this Agreement, neither the Company nor any of its affiliates shall
have any other obligations to Executive under the Employment Agreement or
otherwise, including but not limited to any payments provided for in Section 6
of the Employment Agreement. Executive acknowledges and agrees that he no longer
has any right to (i) any cash-based awards, including but not limited to awards
under the Company’s performance incentive plan(s) and long term incentive
plan(s), or (ii) equity, phantom stock or equity-based compensation awards that
are unvested as of the Effective Date.

7. Amounts Owed By Executive. Executive hereby agrees to pay to the Company any
amounts that the Chief Financial Officer of the Company determines is owed to
the Company with respect to (i) expense reimbursement amounts that may have been
erroneously paid to the Executive, and (ii) any non-business related perquisites
that may have been provided to the Executive, including $362,156 for personal
use of the Company-chartered aircraft and personal flights erroneously paid by
the Company. Within fourteen (14) days of the Effective Date, Executive will pay
to the Company the $362,156 for personal use of the Company-chartered aircraft
and personal flights erroneously paid by the Company. With respect to each other
amount that is owed to the Company, Executive shall pay such amount to the
Company within fourteen (14) calendar days following the date on which the Chief
Financial Officer of the Company notifies Executive in writing of such amount;
provided, however, that any such determination will be made on or prior to
October 31, 2006.

8. Directors’ and Officers’ Liability Insurance Policy. Notwithstanding anything
to the contrary in the Employment Agreement, the Company shall, at its sole cost
and expense, obtain and/or maintain directors’ and officers’ liability insurance
coverage with respect to services that Executive shall render to the Company as
a non-employee director of the Board (including as the Non-Executive Chairman of
the Board) on and after the Effective Date, at the same level of coverage and
for the same time period of coverage as applicable on or after the Effective
Date to the non-employee directors of the Board generally.

9. Taxes. The Company shall be entitled to withhold from any amounts payable
under this Agreement any federal, state, local or foreign taxes which the
Company is required to withhold pursuant to any law, government regulation, or
ruling. To the extent any taxes may be due on the payments to Executive provided
in this Agreement beyond any withheld by the Company, Executive agrees to pay
them himself. Executive further agrees to provide any and all

 

- 6 -



--------------------------------------------------------------------------------

information pertaining to Executive upon request as reasonably necessary for the
Company and other entities released herein to comply with applicable tax laws.
In no event shall the Company be responsible for paying any taxes, interest
and/or penalties incurred by the Executive pursuant to (a) Code Section 4999 or
(b) Code Section 409A.

10. Consulting Services.

(a) The Company shall retain Executive’s services, and Executive agrees to
provide reasonable consulting services to the Company, for the period commencing
on the Effective Date and ending on December 31, 2006 (the “Consulting Period”),
as specified in this Section 10.

(b) During the Consulting Period, Executive will render to the Company such
services of a consultative nature as the Company reasonably may request with
respect to the Company’s strategic advice and planning, including reasonable
assistance upon the Company’s reasonable request with respect to any transaction
contemplated by the Company, including any transaction that, if consummated,
would constitute a Change in Control, so that the Company may continue to have
the benefit of Executive’s experience and knowledge of the affairs of the
Company and of Executive’s business reputation and contacts. Executive shall be
available to provide such services at reasonable times by telephone, letter,
e-mail, or in person. For each day that the Company requests that Executive
render consulting services to the Company, other than any cooperation or
assistance requested by the Company pursuant to Section 11(d), and Executive
actually renders such consulting services to the Company, the Company agrees to
pay Executive a per diem of $5,000 (the “Per Diem Payment”) payable within
fifteen (15) calendar days following the date that Executive submits
documentation reasonably acceptable to the Company that evidences Executive’s
rendering of consulting services.

(c) During the Consulting Period, the Company agrees to reimburse Executive for
reasonable travel, lodging, telephone, and similar ordinary and necessary
business expenses incurred in connection with any consulting services provided
under Section 10 of this Agreement and for which proper supporting documentation
has been submitted to the Company by Executive.

11. Employee Covenants.

(a) Non-Competition. Executive shall not, during the Non-Competition Period:

(i) engage either individually or as an officer, director, employee, agent,
consultant, partner, investor (excluding passive investments in voting
securities of a publicly-traded entity aggregating less than five percent
(5%) of any such entity’s total outstanding voting securities), creditor,
principal or otherwise, in the predevelopment, development, redevelopment,
operation, management or leasing of any type of retail or entertainment-based
shopping center, mall, strip center or other commercial property that is located
within ten (10) miles of any of the Company’s assets in existence as of the
Effective Date; and

 

- 7 -



--------------------------------------------------------------------------------

(ii) enter into or agree, offer, propose, or seek to enter into, or otherwise be
involved in or part of, or assist with, directly or indirectly, (A) any
acquisition transaction, proposed acquisition transaction, or any other business
venture relating to all or part of the Company, or (B) any acquisition
transaction, proposed acquisition transaction, or any other business venture for
all or part of the assets of the Company.

(iii) For the purposes of this Agreement, the “Non-Competition Period” means the
period beginning on the Effective Date and ending on the earliest to occur of
(i) December 31, 2007, (ii) in the event that a Change in Control of the Company
shall have occurred on or prior to March 31, 2007, ninety (90) days following
the date of such Change in Control of the Company, and (iii) in the event that a
Change in Control of the Company shall have occurred after March 31, 2007,
thirty (30) days following such Change of Control.

(iv) Notwithstanding anything to the contrary in the foregoing, any actions
taken by Executive that are reasonably related to his provision of services to
Colony solely with respect to the Meadowlands Project (including, for purposes
of this Section 11(a)(iv), the Meadowlands New Jersey site on which the
Meadowlands Project is located and any project within a five-mile radius of this
project) shall be deemed not to compete with the business activities of the
Company for purposes of this Section 11(a).

(b) Non-Solicitation. For a period of twenty-four (24) months after the
Effective Date, Executive shall not cause, solicit, entice or induce, any
employee of the Company or any employee of any affiliate of the Company to
(i) leave the employ of the Company or any affiliate of the Company,
(ii) interfere in any manner with the business of the Company or any affiliate
of the Company, or (iii) accept employment with, or compensation from, Executive
or any person, entity or business with which Executive is associated or
affiliated or by whom Executive is employed.

(c) Return of Company Property. On the Effective Date, Executive shall promptly
deliver to the Company all Proprietary Property and all other property and
materials, belonging to the Company, including, without limitation, all lists of
and information pertaining to the Company’s clients, tenants, prospective
clients or prospective tenants, but excluding materials distributed to employees
of the Company generally and relating to Executive’s rights and obligations as
an employee of the Company and excluding Executive’s Rolodex.

(d) Cooperation. Following the Effective Date, Executive shall cooperate with
the Company in all matters relating to any litigation in which the Company is or
becomes involved, and, following December 31, 2006, in the winding up of his
pending work on behalf of the Company, including, but not limited to, providing
reasonable assistance upon the Company’s reasonable request from the Effective
Date through December 31, 2007 with respect to any transaction contemplated by
the Company, including any transaction that, if consummated, may constitute a
Change in Control. The Company further agrees to reimburse Executive for
reasonable travel, lodging, telephone and similar ordinary and necessary
expenses, as well as reasonable attorneys’ fees and costs (if independent legal
counsel is necessary), incurred in connection with any cooperation,
consultation, and advice rendered under this Agreement after the Effective Date
and for which proper supporting documentation has been submitted to the Company
by Executive.

 

- 8 -



--------------------------------------------------------------------------------

(e) Non-Disparagement. Executive shall not, at any time on and following the
Effective Date, make or publish any disparaging written or oral statements or
remarks regarding the Company, its subsidiaries, its stockholders or its current
or former officers, directors, employees, independent contractors, members or
clients. The Company’s officers and members of its Board shall not, at any time
on and following the Effective Date, make or publish any disparaging written or
oral statements or remarks regarding Executive, his dependents or beneficiaries.
Nothing in this Section 11(e) shall be construed to limit the ability of the
Parties to make any truthful statement (i) pursuant to valid legal process,
including but not limited to, a subpoena, court order or investigation, or
(ii) that the applicable party deems is reasonably necessary to satisfy any
applicable laws and regulations, including applicable securities laws and
regulations. Notwithstanding anything to the contrary in this Agreement, it is
expressly understood by both Parties that no provision of this Agreement limits
in any manner any truthful statements that either party may choose to make with
respect to the pending Audit Committee investigation, any Securities and
Exchange Commission investigation, any other pending or future investigation or
any litigation involving the Company, or in which the Company has an interest,
or in any other proceeding related thereto.

(f) Certain Acknowledgments. Executive acknowledges and agrees that:

(i) As the Chief Executive Officer of the Company prior to the Effective Date,
Executive has been involved, on a high level, in the development, implementation
and management of the Company’s strategies and plans. By virtue of Executive’s
unique and sensitive position as Chief Executive Officer of the Company prior to
the Effective Date and by virtue of Executive’s special background, employment
of Executive by a competitor of the Company (other than as provided in this
Agreement) at any time while the terms set forth in Section 11 of this Agreement
are in effect represents a serious competitive danger to the Company, and the
use of Executive’s talent and knowledge and information about the Company’s
business strategies can and would constitute a valuable competitive advantage
over the Company;

(ii) Enforcement of the terms set forth in Section 11 of this Agreement hereof
will not prevent Executive from earning a living in the real estate industry;

(iii) The Company has made a substantial investment in Executive and the
Company’s business;

(iv) The terms in Section 11 of this Agreement are reasonable, proper and
necessary for the Company’s protection; and

(v) This Agreement is not intended to restrict Executive from performing work in
a role that does not compete with the business of the Company as of the
Effective Date.

(g) Enforcement and Remedies.

 

- 9 -



--------------------------------------------------------------------------------

(i) If a court of competent jurisdiction finds Section 11, or any of its terms,
to be ambiguous, unenforceable and/or invalid, Executive and the Company agree
that such court shall (i) in the case of ambiguity, read Section 11 as a whole
and interpret the restriction(s) at issue to be enforceable and valid to the
maximum extent permitted by law for the protection of the Company’s business
interests; and (ii) in the case of unenforceability or invalidity of any of the
terms of Section 11, eliminate such unenforceable or invalid provisions from
this Agreement to the extent necessary to permit any remaining provisions to be
enforced to the maximum extent permitted for the protection of the Company’s
business interests.

(ii) The Parties acknowledge that it may be impossible to assess the monetary
damages incurred by the other party’s violation of Section 11, or any of its
terms, and that any threatened or actual violation or breach of Section 11, or
any of its terms, will constitute immediate and irreparable injury to the other
party. The Parties expressly agree that, in addition to any and all other
damages and remedies available to the aggrieved party as a result of a breach of
Section 11, the aggrieved party shall be entitled to seek an injunction
restraining the other party from violating or breaching Section 11 or any of its
terms.

12. No Admission of Liability; Reservation of Rights. No action taken by the
Parties hereto, or either of them, either previously or in connection with this
Agreement shall be deemed or construed to be: (a) an admission of the truth or
falsity of any claims heretofore made or (b) an acknowledgment or admission by
either party of any fault or liability whatsoever to the other party or to any
third party. Except as specifically and expressly waived in this Agreement by
the Company, the Company expressly reserves its right to pursue all claims,
actions and remedies against the Executive. Except as specifically and expressly
waived in this Agreement by Executive, Executive expressly reserves his right to
pursue all claims, actions and remedies against the Company.

13. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company to the terms
and conditions of this Agreement. Executive represents and warrants that he has
the capacity to act on his own behalf and on behalf of all who might claim
through him to bind them to the terms and conditions of this Agreement. Each
Party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.

14. No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Agreement.

15. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

16. Indemnification Agreement. The Parties agree that nothing in this Agreement
shall supersede the terms of the Indemnification Agreement. To the extent this
Agreement

 

- 10 -



--------------------------------------------------------------------------------

conflicts with the terms of the Indemnification Agreement, the Indemnification
Agreement shall prevail.

17. Employment Agreement. Except as specifically referenced herein, the Parties
agree that this Agreement shall supersede in all respects the terms of the
Employment Agreement and that the Employment Agreement shall have no further
force or effect after the Effective Date.

18. No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

19. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties.

20. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the Commonwealth of Virginia, without
regard to conflict of law principles. The Parties hereby consent to personal and
exclusive jurisdiction and venue in the state and federal courts of the
Commonwealth of Virginia.

21. Effective Date. This Agreement is effective after it has been signed by both
Parties (the “Effective Date”).

22. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

23. Prevailing Parties. In the event that either the Company or Executive is
successful in whole or in part in any legal or equitable action against the
other Party under this Agreement (either as determined by a court of competent
jurisdiction pursuant to a final, non-appealable order or as agreed to by the
Parties pursuant to a duly executed settlement agreement), the prevailing party
in any such dispute shall be entitled to receive a reimbursement of his or its
reasonable attorneys’ fees and related costs associated with resolving such
dispute.

24. Successors and Assigns.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement will be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such

 

- 11 -



--------------------------------------------------------------------------------

successor shall thereafter be deemed the “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal or personal representatives, executors, administrators, successors, heirs,
distributees and legatees.

25. Notices. Any notice given pursuant to this Agreement to any party hereto
shall be deemed to have been duly given when mailed by registered or certified
mail, return receipt requested, or by overnight courier, or when hand delivered
as follows:

If to the Company:

The Mills Corporation

5425 Wisconsin Avenue

Suite 500

Chevy Chase, Maryland 20815

Attention: Mark Ordan, President

With a copy to:

Latham & Watkins LLP

555 Eleventh Street, NW

Washington, D.C. 20004

Attention: Scott C. Herlihy

If to Executive:

Laurence C. Siegel

10017 Bentcross Drive

Potomac, MD 20854

With a copy to:

Jones Day

222 East 41st Street

New York, New York 10017-6702

Attention: John R. Cornell

or to any such person or at such other address as either party shall from time
to time designate by written notice, in the manner provided herein, to the other
party hereto.

26. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, and this Agreement is executed by Executive without reliance upon any
statement or representation,

 

- 12 -



--------------------------------------------------------------------------------

written or oral, by the Company, its employees or any party herein, except as
set forth herein. The Parties acknowledge that:

(a) they have read this Agreement;

(b) they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) they understand the terms and consequences of this Agreement;

(d) no promise or inducement for this Agreement has been made except as set
forth in this Agreement; and

(e) they are fully aware of the legal and binding effect of this Agreement

[Signature Page Follows]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

     

THE MILLS CORPORATION

Dated:

 

        September 30, 2006

   

By:

 

/s/   MARK S. ORDAN

     

Name:

 

       Mark S. Ordan

     

Title:

 

       Chief Operating Officer

     

Laurence C. Siegel, an individual

Dated:

 

        September 30, 2006

   

    /s/    LAURENCE C. SIEGEL            

 

- 14 -